Citation Nr: 9908198	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  94-36 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to an increased (compensable) evaluation for 
an original claim for compensation for a scar on the right 
hand.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from November 1976 to July 
1992.  He also had approximately four years and seven months 
of prior active service.

This case initially came before the Board of Veterans' 
Appeals (Board) from rating decisions of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of 

Veterans Affairs (VA).  By means of a decision dated in June 
1997, the issues listed above were remanded by the Board in 
order to accomplish additional development of the record.  
The claims were again denied at the regional level, by the 
Albuquerque, New Mexico, RO, following completion of the 
requested development, and have been returned to the Board 
for further consideration.


FINDINGS OF FACT

1.  Bilateral hearing loss disability is not currently shown.

2.  All evidence necessary for an equitable disposition of 
the veteran's claim for a compensable evaluation for a right 
hand scar has been developed.

3.  A scar on the right hand is currently manifested by 
complaints of right hand pain and aching, and by a "thin 
strip" of decreased sensation on the right hand.  This scar 
is well healed, is not shown to repeatedly ulcerate, is 
neither tender nor painful, and is not productive of at least 
mild right hand impairment.


CONCLUSIONS OF LAW

1.  A claim for service connection for bilateral hearing loss 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.385 (1998).

2.  The criteria for a compensable evaluation for a scar on 
the right hand are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, §§ 4.20, 4.31, 4.119, 4.124a, Diagnostic 
Codes 7803, 7804, 7805, 8512 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Bilateral Hearing Loss Disability 

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  See also Caluza v. 
Brown, 7 Vet. App. 498 (1995), wherein the United States 
Court of Veterans Appeals, now the United States Court of 
Appeals for Veterans Claims (Court), held that a well-
grounded claim requires evidence of a current disability, an 
inservice disability, and a nexus or link between the two.  
In the instant case, the evidence does not demonstrate that 
bilateral hearing loss of such severity as to constitute a 
disability for VA benefits purposes is currently shown.  See 
38 C.F.R. § 3.385 (1998).  Since service connection cannot be 
granted for a disability that is not shown to be manifested, 
the Board must accordingly find that a claim for service 
connection for any such disability is not well grounded and 
therefore must be denied, pursuant to the decision of the 
Court in Edenfield v. Brown, 8 Vet. App. 384 (1995).  See 
also Rabideau v. Derwinski, 2 Vet. App. 141 (1992), and 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).

In the instant case, the Board acknowledges that the report 
of a February 1996 audiometric examination, conducted at 
Patrick Air Force Base, shows bilateral hearing impairment of 
sufficient severity as to constitute a disability for VA 
benefits purposes under 38 C.F.R. § 3.385 (1998).  However, 
reports of audiological evaluations conducted both before and 
after that examination was performed indicate that the 
requisite degree of hearing deficit that must be demonstrated 
has not been manifested.  In particular, the Board notes that 
the report of the most 

recent such evaluation, undertaken by VA pursuant to the 
Board's June 1997 remand with the intent to ascertain 
specifically whether the criteria of 38 C.F.R. § 3.385 (1998) 
are satisfied, clearly shows that those criteria are not met.  
This report, dated in June 1998, shows that hearing 
thresholds for each ear, at 500, 1000, 2000, 3000 and 4000 
hertz, ranged between 5 decibels and 25 decibels (with no 
threshold in excess of 25 decibels), and that speech 
recognition was 96 percent for each ear.  

The Board must specifically point out that the report of the 
June 1998 VA audiometric examination sets forth remarks by 
the examiner to the effect that the February 1996 test 
results from Patrick Air Force Base are an anomaly and must 
be rejected as not probative when considered in conjunction 
with the complete evidentiary record, and in particular when 
considered in conjunction with the report of a February 1996 
VA audiometric evaluation.  The examiner wrote:

There is no evidence of bilateral hearing 
loss.  As to the opinion whether any 
other disorder currently manifested would 
explain the large variants between the 
two February 1996 audiological 
examinations....there is no reasonable 
explanation for that variant.  I should 
state more specifically, I see no reason 
for the aberrant results provided by the 
testing at Patrick Air Force Base....Those 
findings stand alone as the only abnormal 
results among numerous other findings 
occurring from 1972 to 1998 showing 
bilaterally normal hearing....Upon care 
review of the [claims] file, previous 
compensation[] examination[s] at this 
medical center as well as the one in 
Gainesville, Florida, it seems there is 
overwhelming evidence that [the 
veteran's] hearing is normal.  It is 
normal now.  It has been shown to be 
normal for the past 26 years."  (Emphasis 
added.)


In brief, the Board finds that the evidence does not 
demonstrate, by means of clinical findings, that bilateral 
hearing loss disability is currently shown.  Since, as 
previously discussed, service connection cannot be granted 
for a disease or disability that is not currently manifested, 
the Board must find that the veteran has not submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual at this time that service connection for 
bilateral hearing loss disability could be granted, as is 
required under the provisions of 38 U.S.C.A. § 5107(a) (West 
1991).  See also Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 
(1992).  The Board accordingly finds that the veteran's claim 
is not well grounded and is therefore denied, in accordance 
with the Court's decision in Edenfield.

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  In the case at hand, the Board notes that the 
veteran has not indicated that any such evidence is 
available.  The Board also notes that its duty to assist the 
veteran in the development of his claim, as stipulated in 
38 U.S.C.A. § 5107(a) (West 1991), does not arise until a 
claim is shown to be well grounded.  The Board must also 
point out that the veteran is free to submit new and material 
evidence, and reopen his claim for service connection, at any 
time.

II.  A Compensable Evaluation for a Scar on the Right Hand

With regard to the veteran's claim for a compensable 
evaluation for a scar on the right hand, the Board finds that 
this claim is well grounded within the meaning of 

38 U.S.C.A. § 5107(a) (West 1991); that is, he has presented 
a plausible claim.  See Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992); see also Fenderson v. West, No. 96-947 (U.S. 
Vet. App. Jan. 20, 1999).  He has not alleged that any 
records of probative value that may be obtained, and which 
have not been sought by VA or already associated with his 
claims folder, are available.  The Board accordingly finds 
that all relevant facts have been properly developed, and 
that the duty to assist him with regard to his claim for a 
compensable evaluation for a right hand scar has been 
satisfied pursuant to 38 U.S.C.A. § 5107(a) (West 1991).

Service connection for a disability classified as "scar, 
right hand (claimed as loss of use due to dog bite)" was 
granted by the St. Petersburg RO in an April 1994 rating 
action, following review of the veteran's service medical 
records and the report of a February 1994 VA examination.  
The RO noted that these records showed that he had been 
bitten by a dog in October 1990, and that the VA examination 
report indicated residuals thereof.  The RO held that these 
residuals, while service connected, were noncompensable.  
This appeal ensued, in the course of which the veteran has 
alleged that his dog bite residuals include loss of use of 
his right hand.  After a review of the record, however, the 
Board finds that his contentions are not supported by the 
evidence, and that his claim for a compensable evaluation 
fails.

The severity of a scar is ascertained by application of 
diagnostic criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1998) (Schedule).  Under 
these criteria, the noncompensable evaluation currently in 
effect contemplates a superficial scar that is not poorly 
nourished or that repeatedly ulcerates (Diagnostic Code 
7803); a superficial scar that is neither tender nor painful 
on objective demonstration (Diagnostic Code 7804); or a scar 
that limits the function of the affected body part 
(Diagnostic Code 7805).  See 38 C.F.R. § 4.31 (1998).  A 
compensable evaluation would be appropriate if any of these 
criteria are satisfied.

The Board finds that the criteria that would permit the 
assignment of a compensable evaluation are not met.  The 
report of the February 1994 VA examination shows that there 
was a one-inch scar on the dorsum of the right hand at the 
base of the 

thumb, while the report of a June 1998 VA examination, 
conducted at Board request with the specific intent of 
ascertaining the severity of the veteran's right hand scar, 
shows that there was a scar on the right hand in the thenar 
eminence that was "the size of a small marble," and which was 
approximately 6 x 6 mm, along with a puncture wound on the 
dorsal side of the hand where the sensory nerve crosses the 
exterior tendon of the thumb.  This scar was described as 
"well healed."  The examiner also noted that there were no 
palpable knots or deformity in the thumb on either side due 
to the scar tissue.  Muscle strength was 5/5 for all muscles 
noted, while there was "a mild decrease" in sensation on the 
dorsal surface of the hand at the web space between the thumb 
and the index finger.  There was no reduced range of motion 
in any of the fingers of the right hand, nor was there any 
deformity of any joints in either the right wrist or the 
fingers of the right hand; likewise, there was "good 
dexterity with regard to manipulating objects and moving all 
muscles.  The examiner specifically noted that he did "not 
find any limitation of joint motion or function limited by 
pain, weakness or lack of endurance," and that the right hand 
sensory impairment "has recovered to almost normal."

In brief, the clinical evidence does not demonstrate that the 
veteran's right hand scar is poorly nourished, repeatedly 
ulcerates, or is tender or painful.  In addition, while he 
has alleged that he experiences significant right hand 
problems, described as pain and aching, as a consequence of 
this scar, the clinical evidence does not show that right 
hand function is impaired to the extent that it could be 
classified as analogous to mild incomplete paralysis of the 
lower radicular group; such impairment is requisite under the 
Schedule for assignment of a compensable evaluation for 
neurological impairment of a hand.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8512 (1998).

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a compensable evaluation for a scar of the right hand.  
His claim, accordingly, fails.



ORDER

A claim for service connection for bilateral hearing loss 
disability is not well grounded, and is accordingly denied.  
Entitlement to a compensable evaluation for a scar on the 
right hand is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 
- 8 -


- 7 -


